Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Response to Amendment
The Amendment filed 10 June 2022 has been entered. Claims 1-20 are pending, of which claims 2 and 4-20 are withdrawn from consideration.
Election/Restrictions
The examiner appreciates the Applicant’s acknowledgement of the election without traverse of Groups I and B in the Remarks dated 10 June 2022.
Prior Art Notes
First, the video titled NFG RC KRAKEN VEKTA.5 LSE - MGM ESC BRUSHLESS BEAST Build Series Part 5 - IT'S HERE! by RC Tanks & Trucks 24/7 obtained from www.youtube.com on 9 March 2022 provides evidence that the LMT 3080 motor was available at least as early as 30 May 2018.
Second, the Non-Patent Literature document What is a Battery C Rating by Power Sonic (obtained from www.power-sonic.com on 9 March 2022) provides the formula I = Cr * Er, where I is the current of charge or discharge in amperes, Cr is the C rating of the battery, and Er is the rated energy of the battery in amp-hours. This formula is relied upon below in discussions of the teachings of the HRB battery reference.
Third, the HRB battery reference has a ‘Date First Available’ of 14 March 2017 as listed at page 5 of the document toward the end of the ‘Product Information’ section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0038064 A1 to Elfner et al. in view of LMT 3080 by MGM Controllers (obtained from www.mgm-controllers.com on 9 March 2022; hereinafter referred to as ‘the LMT motor’), HRB 2packs 3S Lipo Battery (obtained from www.amazon.com on 9 March 2022; hereinafter referred to as ‘HRB battery’), V-Belt vs. Synchronous Belt – 5 Reasons To Upgrade Your Belt Drive by IBT Inc (obtained from www.ibtinc.com on 9 March 2022; hereinafter referred to as ‘IBT Inc’), and US Pub. No. 2001/0000552 A1 to Watson.
Regarding claim 1, Elfner discloses a cut-off saw 1 comprising: 
a housing 2; 
an electric motor 19 supported within the housing 2 (see paragraph 13 describing the motor 19 as being electric; see also paragraph 35; the position of the motor 19 in Fig. 4, with Figs. 1-3 providing evidence that the motor 19 is supported within the housing 2 because the motor 19 is not visible from the exterior of the housing 2), the motor 19 including an output shaft 37 (see Fig. 6); 
a battery pack 13 coupled to the housing 2 (see Fig. 1) for providing power to the motor 19 (see paragraph 35); 
a drive pulley 24 coupled to the output shaft 37 (see Fig. 6); 
a driven pulley 25 connected to the drive pulley 24 by a belt 22 (see Fig. 6); and 
a cutting wheel 7 coupled to the driven pulley 25 for co-rotation therewith (see Fig. 6), the cutting wheel 7 including a diameter (see Fig. 1).  
Elfner fails to disclose: that the electric motor is brushless; that the motor is operable at a maximum speed greater than 10,000 revolutions per minute; that the battery pack includes a nominal voltage up to 20 volts and is configured to output at least 100 amperes of current to the motor to sustain a power output of at least 1800 watts; that the belt is a synchronous belt; that the diameter of the cutting wheel is less than 12 inches, all as required by claim 1.
First regarding the motor, the LMT 3080 motor reference is pertinent to the problem of providing a high power electric motor – since the inventive cut-off saw includes an electric motor, a problem faced by the inventor includes selecting a particular electric motor. The LMT 3080 motor is brushless motor (see the text under the ‘LMT 3080 for Cars’ header) that is operable at a maximum speed greater than 10,000 revolutions per minute (see the ‘Maximum RPM’ listing of 50,000 at the ‘Parameters’ section on page 5 of the document). The LMT 3080 motor is advantageous because it provides incredible power and high efficiency (see the text under the ‘LMT 3080 for Cars’ header). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the LMT 3080 motor in place of the generic motor of Elfner in order to provide a motor with incredible power and high efficiency.  Additionally, this modification is obvious under KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results. Elfner teaches a cut-off saw which differs from that claimed by the substitution of a brushless motor operable at a maximum speed greater than 10,000 revolutions per minute in place of the generic motor of Elfner, and the LMT 3080 motor is such a motor . One of ordinary skill in the art could have substituted the particular LMT 3080 motor in place of the generic motor of Elfner, and the results of the substitution would have been predictable because each motor merely converts electrical energy that is input into a rotational power that is output.
Second regarding the battery pack, the HRB battery reference is pertinent to the problem of providing portable electric power  – since the inventive cut-off saw includes a battery pack, a problem faced by the inventor includes selecting a particular battery pack. HRB battery teaches a battery pack that includes a nominal voltage of up to 20 volts (see the 11.1 V rating of the battery; note that the recitation ‘of up to 20 volts’ is interpreted as including any nominal voltage of 20 V or less), and HRB battery further teaches that the battery pack is configured to output at least 100 amperes of current to a motor to sustain a power output of at least 1800 watts (first, the battery has an energy rating of 6000 mAh, which is equal to 6 Ah; second, the formula I = Cr * Er provides that the current of discharge = 60C * 6 Ah = 360 A, so HRB battery teaches a discharge current of 360 A, which is “at least 100 amperes”; finally, using the formula P = IV, the power output by the battery is equal to P = 360 A * 11.1 V = 3996 W, which is “at least 1800 watts”). HRB battery teaches that its battery pack is advantageous because it provides an excellent value without loss of performance, has a long cycle life, has a low resistance, high reliability, and excellent consistency (see the final paragraph at page 3). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the battery of HRB battery in place of the generic battery of Elfner in order to provide a battery with an excellent value without loss of performance,  achieve a long cycle life, obtain a low resistance, obtain high reliability, and obtain excellent consistency. Additionally, this modification is obvious under KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results. Elfner teaches a cut-off saw which differs from that claimed by the substitution of the battery of having a nominal voltage of up to 20 volts and an output of at least 100 amperes of current to the motor to sustain a power of at least 1800 watts in place of the generic battery of Elfner, and HRB battery teaches such a battery. One of ordinary skill in the art could have substituted the particular battery of HRB battery in place of the generic battery of Elfner, and the results of the substitution would have been predictable because each battery merely provides electric power and changing the amount of power is predictable in view of the battery specifications being known.
Third regarding the belt, IBT Inc is pertinent to the problem of providing a transmission for rotary power  – since the inventive cut-off saw includes a transmission having a belt, a problem faced by the inventor includes selecting a particular style of belt for the transmission. IBT Inc teaches a power transmission belt that is a synchronous belt (see the first paragraph under the ‘Upgrading Your V-Belt…’ header). IBT Inc teaches that a synchronous belt offers a variety of advantages including they eliminate maintenance hassles because re-tensioning is not required, they are highly efficiency, they reduce energy use, they can save space in high load applications, and they are less susceptible to wear in high load applications (see the paragraphs with headers 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the cut-off saw of Elfner to have its belt be a synchronous belt as taught by IBT Inc in order to avoid re-tensioning, provide high efficiency, reduce energy use, save space, and/or reduce wear.
Fourth regarding the cutting wheel diameter, Watson teaches that a cut-off saw having a cutting wheel having a small diameter, in particular a diameter of 4” to 5.5” (see paragraph 2). Watson teaches that providing a cutting wheel with a small diameter is advantageous because it allows a thinner kerf, resulting in less energy usage and longer battery life (see paragraph 2). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the diameter
of the blade of Elfner to be less than 12 inches as taught by Watson in order to allow for a thinner kerf, thus achieving advantages of less energy use and longer battery life. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elfner as modified by LMT 3080, HRB battery, IBT Inc, and Watson as applied to claim 1 above, and further in view of Stihl Cutquik 9” 36v Cordless Cut-off Saw (BareTool) TSA 230 by Ohio Powertool (obtained from www.ohiopowertool.com on 9 March 2022; hereinafter referred to as ‘Stihl TSA 230’), and as evidenced by Best New Tool: Stihl TSA 230 Cutquik Saw by Roy Berendsohn.
Initially, Elfner as modified acknowledges the importance of keeping the weight of a cut-off saw low – see, e.g., the disclosure that “the total weight of the power tool can be lowered”, the use of light metal for the support arm, and the use of plastic material for housing components “so that as a whole a reduced total weight of the power tool results”, all as disclosed at paragraph 11 of Elfner. Regardless, Elfner as modified fails to disclose any particular weight of its cut-off saw, and thus Elfner as modified fails to disclose that the saw weight “less than 15 pounds” as recited in claim 3.
Stihl TSA 230, however, teaches a cut-off saw that weighs less than 15 pounds (the saw of Stihl TSA 230 weighs 12.3 lbs. with the recommended battery). Berendsohn, in the Best New Tool article, praises the Stihl TSA 230 for its light weight, noting that the saw has a lot of capability for its weight and that gas engine cutoff saws can weigh more than twice the weight of Stihl TSA 230. Berendsohn is also evidence that the Stihl TSA 230 was available as early as 31 July 2015. 
It would have been obvious to one of ordinary skill in the art to provide the cut-off saw of Elfner, as modified, with a weight less than 15 lbs. in view of the teachings of Stihl TSA 230. First, Elfner itself expresses a desire to have the cut-off saw have a low weight. Stihl TSA 230 teaches that a powerful saw can weigh only 12.3 lbs. with the battery, and therefore one of ordinary skill in the art would be motivated to provide the saw of Elfner as modified with the weight of less than 15 lbs. since this weight is feasible and since the goal of Elfner is to have a low weight. Indeed, this modification is advantageous because it provides a powerful saw that can weigh half that off gasoline powered saws, thus making carrying and maneuvering the saw as easy as possible.
Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive. First, regarding the rejection of claim 1 under 35 USC 103, the Applicant argues at page 9 of the Remarks that the LMT motor reference is not analogous art. In support of this argument, the Applicant asserts that the LMT motor reference is in the field of RC cars. The Applicant also asserts that the implementation of LMT motors would raise space constraints and drivetrain configuration issues.
These arguments are not persuasive. First, in regards to the analogous art reference, a reference is analogous art if either of: 1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); and (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP 2141.01(a). In the present case, the Applicant only argues against the first option, whereas the rejection above establishes that the second option is satisfied because a problem faced by the inventor includes the selection of some particular electric motor for the cut-off saw. Thus, the LMT motor reference is analogous art under the second option set forth above, which option is not addressed by the Applicant. In regards to the Applicant’s argument that the LMT motor would raise space constraints and drivetrain configuration issues, this argument is not persuasive. First, the argument is not supported by any evidence, and is instead mere speculation. The Elfner reference already includes an electric motor, and the housing of Elfner can be expanded in a lateral direction to accommodate a larger motor if necessary. Further, Elfner already includes a drivetrain between the motor and saw blade, and there is no evidence that this drivetrain is insufficient for the motor of LMT (in particular following modification of Elfner to include a synchronous belt in view of IBT Inc as set forth above, where an advantage of this modification includes saving space in high load applications). Thus, the Applicant’s arguments are mere speculation and are not persuasive. Not only that, but as explained in MPEP 2145(III), "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). The Applicant’s argument implies that the motor of LMT motor must be one-for-one swappable with the motor of Elfner; however, this is not the case because this argument relies on a bodily incorporation scenario. Indeed, one of ordinary skill in the art is not an automaton, and can fit the combined teachings of the art together (see MPEP 2141.03). The typical saw designer has a degree in mechanical engineering and some experience with mechanical systems, and thus has the knowledge to incorporate a powerful motor into a saw including appropriately sizing a housing and selecting a drivetrain. Therefore, the Applicant’s bodily incorporation argument is not persuasive. 
Further regarding the rejection of claim 1 under 35 USC 103, the Applicant argues at page 10 of the Remarks that the HRB battery would “only be able to operate at an output current of 162.2 amperes for a little over 2 minutes” rendering the proposed modification inoperable for its intended purpose.
This argument is not persuasive for a variety of reasons. First, there is no evidence on record that a battery must be able to output a current of 162.2 amperes for significantly longer than 2 minutes in order to be operable in a cut-off saw, and therefore the Applicant’s argument is based purely on speculation. The Applicant’s own specification at paragraph 23 states that 100 amperes is a high current, so the Applicant’s reliance on 162.2 amperes as being a necessary draw is not factually supported. Indeed, the Applicant’s own specification at paragraph 23 states that a motor may draw as little as 14 amperes with no load. Not only that, but if a typical cut has 5 seconds of maximum energy draw from a battery (the exact time and amperage draw will of course depend on the particular workpiece – e.g., a 2x4 will have a shorter cut duration than a 4x4 due to having a smaller cross-sectional size, and a soft wood will draw less every than a harder wood), even 2 minutes of cutting is sufficient to cut 24 times. There is no evidence on the record that 2 minutes of cutting at maximum energy draw renders a saw inoperable. Further, it is not the case that a saw is limited to having a single battery, so the longer duration that the saw is required to be operable for, the more batteries can be provided. A short duration of maximum current output therefore does not render a saw inoperable, but instead merely requires equipping the saw with additional batteries. Still further, batteries are easily swapped, so a fresh battery can be installed whenever an existing battery runs out of power – the ability to swap batteries does not render a saw inoperable just because a first battery requires a recharge. At least for these reasons, the Applicant’s argument is not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724